DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akasaki Hiroshi (JP H0496353, further referred to as Akasaki, received in IDS 5/29/2020) in view of Sakaguchi Kenichi (JP 2009088309, “Optical Semiconductor device and method of manufacturing the same and metal cap”, further referred to as Sakaguchi).
As to claim 1, Akasaki teaches an electronic component comprising (fig 1):
a metal cap (4) including a first main surface (top surface) having a flat plate-like shape with an inner surface and an annular portion (side surface) that surrounds the inner surface when viewed in a direction perpendicular to the first main surface, such that the first main surface and the annular portion form a recess;	

a joining member (5) that joins the cap to the substrate; and
an element (3) disposed in the recess,
wherein the annular portion comprises an outer peripheral surface (peak of 4a) with a band-shaped region between the inner surface and the main surface of the substrate.
Akasaki does not teach the groove and location of the groove and the thickness near the groove.
Sakaguchi teaches device (fig 10 and 11) which has a metal cap (20) used to cover an element (14), wherein a groove (CP) is disposed in the band-shaped region and extends in a circumferential direction of the annular portion of the cap (second embodiment portion of the specification, “As shown in Fig 10…the flange portion 22” paragraph),
Wherein the band-shaped region of the annular portion has a thickness in a direction parallel to the main surface that is thinner where the groove is disposed than where the groove is not disposed in the band-shaped region (fig 11, where CP is located the thickness is less than the that of the other portions).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the chip formation taught in Akasaki with the groove taught in Sakaguchi in order to reduce stress and longevity of metal coverings for electronic devices.
As to claim 2, Akasaki teaches wherein the outer peripheral surface extends in a direction perpendicular between the main surface of the substrate and the inner surface of the cap (4a wraps around the cover).
As to claim 3, Akasaki teaches wherein the cap further includes a flange (bottom portion of 4, connected to 5) that projects from an opening edge of the annular portion in a direction along the main surface of the substrate.

As to claim 5, Akasaki teaches forming a metal cap over the device (4).  As would have been recognized by a person of ordinary skill in the art choosing the shape of the cap is done merely as a design choice to choosing a user desired shape to cover components.
As to claim 6, Sakaguchi teaches forming the grooves (fig 11, CP) on the exterior of the caps.
As to claim 7, Sakaguchi teaches device (fig 10 and 11) which has a metal cap (20) used to cover an element (14), wherein a groove (CP) is disposed in the band-shaped region and extends in a circumferential direction of the annular portion of the cap (second embodiment portion of the specification, “As shown in Fig 10…the flange portion 22” paragraph).  It would be obvious to a person of ordinary skill in the art to have the groove be a V shape as it would be a mere matter of design choice to choosing the size/shape of the groove (CP) taught in Sakaguchi.
As to claim 8, Sakaguchi teaches the groove is configured to absorb a stress impact when the cap is mounted to the substrate cap (second embodiment portion of the specification, “sine there is no curved surface…and stress due to forging pressure is hardly conducted to the cap main portion 22a” paragraph).
As to claim 9, Akasaki teaches bonding layer (5) can be high melting temperature (paragraph 4).  It would be obvious to use a brazing-alloy materials as brazing alloys are notoriously well known in the art high melting temperature materials. 
As to claim 10, Akasaki wherein the element is a semiconductor element (paragraph 3).  It would be obvious to use a crystal resonator as it would be a mere matter of design choice to using a notoriously well known in the art semiconductor element.
As to claim 11, Akasaki teaches an electronic component comprising (fig 1):

a substrate (1) having a flat plate-like shape with a main surface that hermetically seals the recess;
a joining member (5) that joins the cap to the substrate.
 Sakaguchi teaches device (fig 10 and 11) which has a metal cap (20) used to cover an element (14), wherein a groove (CP) is disposed in the band-shaped region and extends in a circumferential direction of the annular portion of the cap (second embodiment portion of the specification, “As shown in Fig 10…the flange portion 22” paragraph), Wherein the band-shaped region of the annular portion has a thickness in a direction parallel to the main surface that is thinner where the groove is disposed than where the groove is not disposed in the band-shaped region (fig 11, where CP is located the thickness is less than the that of the other portions).  
As to claim 12, Akasaki teaches an element (3) disposed in the recess.
As to claim 13, Akasaki wherein the element is a semiconductor element (paragraph 3).  It would be obvious to use a crystal resonator as it would be a mere matter of design choice to using a notoriously well known in the art semiconductor element.
As to claim 14, Akasaki teaches wherein the outer peripheral surface extends in a direction perpendicular between the main surface of the substrate and the inner surface of the cap (4a wraps around the cover).
As to claim 15, Akasaki teaches wherein the cap further includes a flange (bottom portion of 4, connected to 5) that projects from an opening edge of the annular portion in a direction along the main surface of the substrate.

As to claim 17, Akasaki teaches forming a metal cap over the device (4).  As would have been recognized by a person of ordinary skill in the art choosing the shape of the cap is done merely as a design choice to choosing a user desired shape to cover components.
As to claim 18, Sakaguchi teaches forming the grooves (fig 11, CP) on the exterior of the caps.
As to claim 19, Sakaguchi teaches device (fig 10 and 11) which has a metal cap (20) used to cover an element (14), wherein a groove (CP) is disposed in the band-shaped region and extends in a circumferential direction of the annular portion of the cap (second embodiment portion of the specification, “As shown in Fig 10…the flange portion 22” paragraph).  It would be obvious to a person of ordinary skill in the art to have the groove be a V shape as it would be a mere matter of design choice to choosing the size/shape of the groove (CP) taught in Sakaguchi.
As to claim 20, Sakaguchi teaches the groove is configured to absorb a stress impact when the cap is mounted to the substrate cap (second embodiment portion of the specification, “sine there is no curved surface…and stress due to forging pressure is hardly conducted to the cap main portion 22a” paragraph).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849